DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Status of the Application
Claims 1, 3, 4, 10-28, and 30-32 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/11/2020 are acknowledged.  Claims 1, 3, 10, 20, 22, 23-25, 28, and 30 are amended and new claims 31 and 32 are added. Claims under consideration in the instant office action are claims 1, 3, 4, 10-28, and 30-32.
 Applicants' arguments, filed 11/11/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Velada (EP 2,695,605) in view of Kohnert (US 5,747,030) and Gomi (US 4,649,044).
Rejection
Velada is drawn towards stable liquid compositions comprising tranexamic acid and a pH buffering agent (see abstract).  Regarding claims 1, 14, and 15, Velada teaches tranexamic acid present in an amount of 5% and water up to 100% for oral compositions (paragraph 0024).  Velada teaches a flavoring agent such as menthol in an amount of 0.01 to 0.20% (paragraph 0018).  Regarding the limitation “wherein the flavoring agent does not include carvone or an aldehyde moiety”, as amended on 11/11/2020, Velada teaches the incorporation of menthol and the compositions rendered obvious by the prior art does not require carvone or an aldehyde moiety.  Velada teaches such compositions comprising preservatives including a mixture of methylparaben and propylparaben in an amount of 0.01 to 1.0 wt% individually (paragraph 0019), which results in a ratio of 100:1 to 1:100.  Velada teaches sucralose as a sweetening agent (paragraph 0015).  Velada teaches propylene glycol as a humectant present at an amount of 10 to 40 wt% (paragraph 0020).

Kohnert is drawn towards compositions comprising tranexamic acid (claim 1).  Kohnert teaches such compositions comprising a non-ionic surfactant such as Tween 20 in an amount of 0.005 to 0.1% (col. 4, lines 5-8).  Kohnert teaches such compositions comprising phosphoric acid as a pH adjuster (col. 3, lines 37-50). 
Gomi is drawn towards oral compositions comprising tranexamic acid (see abstract).  Gomi teaches that tranexamic acid can be formulated with sodium carboxymethyl cellulose in an amount of 0.3 to 5% (col. 6, lines 59-65).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising Tween 20, phosphoric acid, and sodium carboxymethyl cellulose in the recited amounts, as suggested by Kohnert and Gomi, and produce the instant invention.
One of ordinary skill in the art would have been motivated to incorporate phosphoric acid in order to produce a composition within a suitable pH range as taught by Kohnert, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
One of ordinary skill in the art would have been motivated to incorporate Tween 20 and sodium carboxymethyl cellulose since Tween 20 and sodium carboxymethyl cellulose are conventionally used surfactants and humectants which can be formulated with tranexamic acid as taught by Kohnert and Gomi, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation wherein the aqueous composition contains greater than 40% water, wherein the weight ratio of propylparaben to methylparaben is about 1 :2 to about 1 :20, wherein the weight ratio of propylparaben to methylparaben is about 1:9, wherein the composition comprises from about 30 mg/mL to about 70 mg/mL tranexamic acid, wherein the composition comprises from about 45 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.

Regarding the limitation wherein the tranexamic acid is present in an amount sufficient to reduce the need for antifibrinolytic therapy in a patient undergoing a dental procedure, wherein the tranexamic acid is present in an amount sufficient to reduce the need for factor replacement therapy in a patient undergoing a dental procedure, wherein the composition retains at least about 90% of the tranexamic acid after storage for 6 months at about 25° C and about 40% relative humidity, wherein the composition retains at least about 90% of the tranexamic acid after storage for 6 months at about 40° C and about 25% relative humidity, wherein the composition exhibits minimal discoloration as determined by ΔE* < 5 after storage for 6 months at about 25° C and about 40% relative humidity, wherein the composition exhibits average palatability score at least 2 points higher than a control composition consisting of tranexamic acid and water, wherein the composition exhibits average palatability score at least 3 points higher than a control composition consisting of tranexamic acid and water, and wherein the composition exhibits lower average bitterness than a control solution consisting of tranexamic acid in water and scores at least 1.0 average points higher, or at least 1.5 average points higher on a 5 point bitterness scale wherein 1 is most bitter and 5 is least bitter, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 12).  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
Applicant argues that Gomi is cited for its teaching regarding sodium carboxymethylcellulose, which has nothing whatsoever to do with the pH of the composition, and Kohnert's teaching regarding Tween 20 and propylene glycol are not related to pH either. Thus, the alleged motivation to combine provided in the office action is actually no motivation at all.  The Examiner respectfully disagrees since Kohnert is drawn towards compositions comprising tranexamic acid (claim 1).  Kohnert teaches such compositions comprising a non-ionic surfactant such as Tween 20 in an amount of 0.005 to 0.1% (col. 4, lines 5-8).  Gomi is drawn towards oral compositions comprising tranexamic acid (see abstract).  Gomi teaches that tranexamic acid can be formulated with sodium carboxymethyl cellulose in an amount of 0.3 to 5% (col. 6, lines 59-65).  One of ordinary skill in the art would have been motivated to incorporate Tween 20 and sodium carboxymethyl cellulose since Tween 20 and sodium carboxymethyl cellulose are conventionally used surfactants and humectants which can be formulated with tranexamic acid as taught by Kohnert and Gomi, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
	Applicant also argues that a person of ordinary skill in the art seeking to develop an aqueous oral tranexamic acid composition would not consult Kohnert because in Kohnert, the tranexamic acid is 
	Applicant also argues that as shown in the Erstad Declaration, the combination of excipients in the claimed compositions result in unexpected advantageous properties, including the claimed stability
(claims 18-21) and palatability ( claims 26-28). As Ms. Erstad explains, and as the specification shows, the specific combination is indeed critical to these properties.  The invention unexpectedly solves the problem of stability without using a tris or glycine buffer, as taught by Velada, or by resorting to lyophilization, as taught by Kohnert.  The Examiner respectfully disagrees since Velada does teach the use of pH buffering agents to impart improved stability, which is not precluded from the claimed composition.  Velada teaches a flavoring agent such as menthol in an amount of 0.01 to 0.20% (paragraph 0018) and sucralose as a sweetening agent (paragraph 0015).  It would thus be expected that the compositions rendered obvious by the prior art would exhibit improved stability and palability.
	Applicant also argues that each and every formulation exemplified in Gomi includes carvone, and Gomi teaches the use of a flavor containing a "compatible" aldehyde group to prevent discoloration of "amino compounds" such as tranexamic acid.  The Examiner respectfully disagrees since the prior art is not limited to specific embodiments of the prior art, and Gomi teaches that tranexamic acid can be formulated with sodium carboxymethyl cellulose in an amount of 0.3 to 5% (col. 6, lines 59-65) without requiring the use of flavor mixtures that are embodied in Gomi.

Conclusion
Claims 1, 3, 4, 10-28, and 30-32 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629